The overruling of the motion for new trial was not error.
                       DECIDED SEPTEMBER 19, 1945.
Cecil Garner, Paul Fuller, and Mildred Moultrie were jointly indicted for the offense of robbery. Garner was tried separately and was convicted. His motion for new trial, containing the general grounds only, was overruled, and that judgment is assigned as error.
The only contention made in the brief of counsel for the plaintiff in error is that the verdict was contrary to law because it was based upon the uncorroborated evidence of an accomplice. The contention is without merit, since the evidence of Paul Fuller, an accomplice, was corroborated in part, but materially, by another accomplice, Mildred Moultrie, and it is well-settled law that one may be legally convicted of a felony other than treason or perjury where the only evidence directly connecting him with the offense charged is the testimony of an accomplice, and where the only corroboration is the testimony of another accomplice. Pope v. State, 171 Ga. 655
(156 S.E. 599). Furthermore, material parts of the testimony of the two accomplices were corroborated by the testimony of other disinterested witnesses, and the extent of the corroboration was for the determination of the jury. Rawlins v. State,124 Ga. 31, 49 (52 S.E. 1); Smith v. State, 189 Ga. 169, 173
(5 S.E.2d 762).
Judgment affirmed. MacIntyre and Gardner, JJ., concur.